Howell, J.
The.plaintiff, as assignee, sues for certain fees alleged to be due the coroner of one of the municipal divisions of the city of New Orleans, as shown by an account approved September 2, 1869, by the Chairman of the Finance- Committees of the Common Council and registered by the dex>uty controller.
The question submitted by the city attorney is, whether or not plaintiff’s statement or account is shown to have been verified according to the municipal ordinances and in a way and manner to constitute a recognized indebtedness on the part of the city.
We have not before us the ordinances of the city in relation to this matter, hut the testimony of one of the chairmen of the Finance Committees and the deputy controller is in the record without objection, and by them it is asserted that the ordinances on the subject were complied with, and that a document or account approved and registered as this was is equivalent to a certificate of indebtedness by the city. Without countervailing proof this must be accexited as sufficient.
Judgment affirmed.